Citation Nr: 9929167	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-11 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for traumatic arthritis of the right knee.

2.  Entitlement to an original rating in excess of 10 percent 
for traumatic arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1979 to May 1983.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), which granted 
service connection and assigned 10 percent evaluations each 
for traumatic arthritis of the right and left knees.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the "increased" rating 
appellate issues as those delineated on the title page of 
this remand.  


REMAND

The service medical records indicate that in March 1981, 
appellant injured the left knee, assessed as a questionable 
strain; and he injured the right knee in September 1982 
playing flag football, assessed as a bruised knee.  On March 
1998 VA examination, the knees each exhibited 0 degrees' 
extension; the right knee displayed 130 degrees' flexion; and 
the left knee had 140 degrees' flexion with tenderness and 
swelling.  The knees were stable.  Radiographically, there 
was a left distal femur lucency and an area of mild right 
distal femur sclerosis.  Traumatic arthritis of the knees was 
diagnosed.  

However, more recent VA outpatient treatment reports indicate 
that in April 1998, appellant complained of painful knees and 
clinically, the knees each exhibited 10 degrees' extension 
and 120 degrees' flexion.  However, on another evaluation 
that same day, the knees were clinically noted as having full 
ranges of motion.  Thus, said ranges of knee motions recorded 
on the same day in April 1998 appear mutually inconsistent; 
and it is unclear which set of recorded measurements actually 
reflects the true motion of those knees.  Subsequent clinical 
records do not contain any other recorded ranges of knee 
motions.  Thus, it is the Board's opinion that additional VA 
examination is necessary to ascertain the degree to which 
ranges of knee motions may in fact be decreased.  
Additionally, it is unclear from the evidentiary record 
whether a bone scan of the knees that was recommended in said 
April 1998 clinical records actually was performed (although 
a later September 1998 clinical record stated that a 
diagnosed avulsion fracture of the right patella was in 
retrospect likely to have been an old developmental finding, 
as it was for the left knee).  

Thus, additional medical development of these original rating 
appellate issues is deemed warranted, such as an orthopedic 
examination, to adequately determine the nature and severity 
of these disabilities.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact and request 
appellant to provide any additional 
clinical records in his possession (not 
presently associated with the claims 
folder), pertaining to recent treatment 
of the knees, as well as the complete 
names and addresses of any physicians or 
medical facilities which have provided 
such treatment.  All available, actual 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.

2.  The RO should obtain any additional 
VA medical treatment records with respect 
to appellant's service-connected 
disabilities of the knees, including, but 
not limited to, any bone scan of the 
knees that may have been conducted since 
April 1998; and associate these with the 
claims folder.  The appellant should 
provide dates and appropriate locations 
of any such treatment.  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (1998).

4.  With respect to the issues of 
original ratings in excess of 10 percent 
for traumatic arthritis of the right and 
left knees, the RO should arrange 
appropriate examination, such as an 
orthopedic examination.  All indicated 
tests and studies should be performed, 
including, but not limited to, range of 
motion studies of each knee expressed in 
degrees and, if necessary, a bone scan of 
the knees.  

The examiner should review the entire 
claims folder and describe in detail all 
residuals reasonably attributable to the 
service-connected right and left knee 
disabilities and their current severity.  
The examiner should state whether the 
right and left knee disabilities result 
in any muscle loss, atrophy, weakness, 
weakened movement, excess fatigability, 
and incoordination; and if so, describe 
the nature and severity thereof.  The 
examiner should specify whether painful 
motion of either knee is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain should 
be described.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected disabilities in 
question have upon appellant's daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.10, 
4.40, 4.45 (1998).  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected right and left knee 
disabilities in question should be 
described in detail (e.g., any right and 
left knee gait impairment and their 
severity).  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

5.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

6.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to original ratings in excess 
of 10 percent for traumatic arthritis of 
the right and left knees, with 
consideration of all applicable laws and 
regulations, including DeLuca and 
38 C.F.R. §§ 4.10, 4.40, 4.45.  The RO 
should consider the potential 
applicability of separately rating the 
arthritis of the right and left knees.  
See VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997) and No. 9-98 (August 14, 1998).  
The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998), pertaining to extraschedular 
evaluation.

Thereafter, to the extent the benefits sought on appeal are 
not granted, the appellant and his representative should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until he is notified.  The Board 
intimates no opinion as to the ultimate outcome in this case 
by the action taken herein.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


